Exhibit 10.5

 

 

 

DAIRYLAND HP LLC

TO

COMMERCIAL LENDING II LLC

BUILDING LOAN AGREEMENT

(Leasehold)

Dated: April 26, 2012

Location: 200-240 Food Center Drive, Bronx, New York

The premises are also known as Section 10, Block 2770, p/o Lot 1 and Section 10,
Block 2781, p/o

Lot 500 on the Tax Map of the City of New York for County of Bronx, City and
State of New York

RECORD AND RETURN TO:

Mayo Crowe LLC

600 North Broadway, Suite 220

White Plains, New York 10603

Attention: Nicholas J. Chivily, Esq.

 

 

 



--------------------------------------------------------------------------------

BUILDING LOAN AGREEMENT

THIS BUILDING LOAN AGREEMENT made the 26th day of April, 2012, between
COMMERCIAL LENDING II LLC, a Delaware limited liability company having an office
at 106 Corporate Park Drive, White Plains, New York 10604 (its successors and/or
assigns, hereinafter referred to as the “Lender”), and DAIRYLAND HP LLC, a
Delaware limited liability company having and office located at c/o Dairyland
USA Corporation, 100 East Ridge Road, Ridgefield, Connecticut 06877 (hereinafter
referred to as the “Borrower”);

W I T N E S S E T H:

WHEREAS the Borrower is the owner of a leasehold estate in certain premises, as
more particularly described in Exhibit A (hereinafter referred to as the
“Premises”);

WHEREAS, at the request of the Borrower, the Lender has agreed to fund to the
Borrower a construction loan of $11,000,000.00 (hereinafter referred to as the
“Building Loan”), to finance actual costs incurred by the Borrower in connection
with the construction of the Improvements on the Premises by the Borrower, as
defined and described in Exhibit B;

WHEREAS, the Building Loan will be advanced in full on the date hereof pursuant
to the terms of this Agreement and a Loan Agreement of even date herewith (the
“Loan Agreement”) into an account of the Borrower opened by the Borrower with
JPMorgan Chase Bank, N.A. (the “Bank”) and pledged to the Lender to secure the
Building Loan (the “Borrower Disbursement Account”);

WHEREAS, the proceeds of the Building Loan will be released from the Borrower
Disbursement Account to the Borrower in connection with the construction of the
Improvements on the Premises by the Borrower pursuant to the terms and
conditions of this Agreement and subject to compliance with the Loan Agreement;

NOW, THEREFORE, in consideration of ten dollars ($10) and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Lender
and the Borrower hereby covenant and agree as follows:

1. Definition. All terms as used in this Agreement shall, unless otherwise
defined in the main body of this Agreement, have the meaning given to such terms
in Exhibit B.

2. Note and Mortgage. The Building Loan (i) shall be evidenced by the Building
Loan Note, (ii) shall be secured by the Building Loan Mortgage constituting a
lien on the leasehold estate of the Borrower in the Premises, the Improvements
and other property, rights and interests of the Borrower described therein (the
Premises, the Improvements and such other property, rights and interests being
hereinafter collectively referred to as the “Property”), and (iii) shall be
advanced into the Borrower Disbursement Account and released therefrom for
application to costs incurred by Borrower in connection with the construction of
the Improvements on the Premises in accordance with the provisions of this
Agreement and the Loan Agreement. The terms and conditions and the covenants set
forth therein are herein incorporated by reference.

 

-2-



--------------------------------------------------------------------------------

3. The Improvements. The Borrower has submitted to the Lender and the
Construction Consultant a set of final plans and specifications for the
Improvements prepared by the Architect, as more particularly described in
Exhibit C attached hereto (hereinafter referred to as the “Plans and
Specifications”), which Plans and Specifications have been reviewed and accepted
by the Lender and the Construction Consultant. The Borrower acknowledges that
(i) the Construction Consultant has been retained by the Lender to act as a
consultant and only as a consultant to the Lender in connection with the
construction of the Improvements, (ii) the Construction Consultant shall in no
event or under any circumstance have any power or authority to make any decision
or to give any approval or consent or to do any other act or thing which is
binding upon the Lender and any such purported decision, approval, consent, act
or thing by the Construction Consultant on behalf of the Lender shall be void
and of no force or effect, (iii) the Lender reserves the right to make any and
all decisions required to be made by the Lender under this Agreement and to give
or refrain from giving any and all consents or approvals required to be given by
the Lender under this Agreement and to accept or not accept any matter or thing
required to be accepted by the Lender under this Agreement, in each instance, in
its reasonable discretion (provided that after an Event of Default hereunder,
any decision or consent to be made herein shall be made at the Lender’s sole and
absolute discretion), subject to the provisions hereof but without in any
instance being bound or limited in any manner or under any circumstance
whatsoever by any opinion expressed or not expressed, or advice given or not
given, or information, certificate or report provided or not provided, by the
Construction Consultant to the Lender or any other person or party with respect
thereto, (iv) the Lender reserves the right in its sole and absolute discretion
to disregard or disagree, in whole or in part, with any opinion expressed,
advice given or information, certificate or report furnished or provided by the
Construction Consultant to the Lender or any other person or party, and (v) the
Lender reserves the right in its sole and absolute discretion to replace the
Construction Consultant with another construction consultant at any time and
without prior notice to or approval by the Borrower. The Borrower represents and
warrants to the Lender that the Plans and Specifications have been submitted to
the General Contractor, and the General Contractor has agreed to perform its
obligations under the Design Build Contract in a manner consistent with the
requirements of the Plans and Specifications. The Borrower represents and
warrants to the Lender that (i) to the extent required by law on the basis of
the present stage of development and construction of the Improvements, the
Borrower has obtained from the appropriate Governmental Authorities all required
approvals (including, without limitation, all environmental approvals) with
respect to the Plans and Specifications and the Improvements, and (ii) all
necessary permits, certificates, licenses and other approvals required for the
construction of the Improvements have to the extent required by applicable law
been issued or obtained from the appropriate Governmental Authorities and
(iii) the Improvements and their contemplated use will upon completion in
accordance with the Plans and Specifications comply with all applicable zoning
resolutions, building codes, environmental and other applicable laws, rules and
regulations. Subject to the provisions of paragraph 4 of this Agreement, each
addition or modification to the Plans and Specifications must be acceptable to
the Lender, the Construction Consultant and, to the extent required by law,
shall be approved by the appropriate Governmental Authorities. The Borrower
shall not commence any work on any stage or phase of the Improvements unless all
required permits, certificates, licenses and approvals therefor have been issued
or obtained from appropriate Governmental Authorities. The Borrower shall
construct and equip the Improvements substantially in accordance with the Plans
and Specifications free and clear of all mechanics’ liens, notices of pendency,
or comparable liens or filings and all other liens, encumbrances and security
instruments of any nature whatsoever (other than those permitted under the
Mortgage and the Mortgage and other exceptions to title specifically set forth
in the policy of title insurance insuring the lien of the Mortgage or as may
otherwise be permitted under the Mortgage or specifically approved by the
Lender). The Lender shall without additional cost or expense have the use of the
Plans and Specifications as accepted by the Lender and the Construction
Consultant upon the occurrence and during the continuance (for the purposes of
this Agreement, the term “continuance” shall refer to an Event of Default beyond
any notice or cure period which shall not have been waived by the Lender in

 

-3-



--------------------------------------------------------------------------------

writing) of an Event of Default under the Loan Documents. The Improvements shall
be constructed and equipped in compliance with the provisions of this Agreement,
the Loan Agreement and the requirements of the Governmental Authorities and the
appropriate Board of Fire Underwriters, if any, or other similar body, if any,
acting in and for the locality in which the Premises are situated. Compliance
with the provisions of this paragraph and any other provisions of this Agreement
relating to the construction and equipping of the Improvements shall be
determined by the Lender in its reasonable discretion (provided that after an
Event of Default hereunder, any decision or consent to be made herein shall be
made at the Lender’s sole and absolute discretion). At all times the Lender, the
Construction Consultant and their respective agents and employees, shall have
the right of entry and free access to the Premises to inspect the Improvements
(subject to the rights of existing subtenants under subleases for portions of
the Premises and provided that such inspections do not unreasonably interfere
with the construction of the Improvements).

4. Change Orders. Notwithstanding anything to the contrary contained in this
Agreement, the Borrower shall have the right to enter into or to authorize the
entering into of change orders with respect to the Improvements without
obtaining the Lender’s and the Construction Consultant’s prior acceptance,
provided that (i) no such change order will materially change the gross square
feet or the net rentable square feet of space to be contained in the
Improvements, or materially alter the basic layout of the Improvements, or the
number of parking spaces to be located on the Premises after completion of
construction of the Improvements, or involve the use of materials, furniture,
fixtures or equipment which will not be at least equal in quality to the
materials, furniture, fixtures and equipment originally specified in or required
by the Plans and Specifications, as accepted by the Lender and the Construction
Consultant, (ii) no such change order shall, in a single instance, result in an
increase or decrease in the cost of constructing the Improvements of more than
$100,000, (iii) the aggregate cost of all change orders whether or not they have
been accepted by the Lender and the Construction Consultant shall not, result in
an increase or decrease in the cost of constructing the Improvements of more
than $250,000; and (iv) shall not extend the time for completion of the
Improvements. The Borrower shall also have the right, without obtaining the
Lender’s or the Construction Consultant’s prior acceptance, to enter into change
orders or field changes which do not increase or decrease the cost of
constructing the Improvements, provided that the requirements of clause (i) of
the preceding sentence are satisfied with respect thereto. The Borrower shall
submit to the Lender and the Construction Consultant copies of all change orders
entered into with respect to the Improvements within fifteen (15) days after the
same are entered into and irrespective of whether the same require the prior
acceptance of the Lender and the Construction Consultant pursuant to this
Agreement.

5. Commencement of Construction. The Borrower shall commence construction of the
Improvements on or shortly after the Commencement Date and shall continue with
such construction until the Improvements are completed in accordance with the
Plans and Specifications and the provisions of this Agreement in accordance with
the project timeline approved by the Borrower and Lender.

6. Completion of Improvements. Subject to the provisions of paragraph 7 of this
Agreement, construction of the Improvements shall be substantially completed
substantially in accordance with the Plans and Specifications and the provisions
of this Agreement on or before the Completion Date. For the purposes of this
Agreement, the Improvements shall not be deemed to have been completed until
(i) the Improvements have, in the reasonable opinion of the Lender and the
Construction Consultant, been substantially completed (exclusive of punch list
items) substantially in accordance with the Plans and Specifications, (ii) the
Improvements shall contain all furniture, fixtures and equipment required for
the use and operation of the Improvements, or which may be required by any
Governmental Authority or by any law, regulation or rule of any Governmental
Authority, (iii) all temporary certificates of occupancy (or their local
equivalent) and all other certificates, licenses, consents and approvals
required for the use and operation of the Improvements shall have been issued by
or obtained from the appropriate Governmental

 

-4-



--------------------------------------------------------------------------------

Authorities, (iv) all Direct Construction Costs, Other Costs of Improvement, and
other costs and expenses incurred in connection with the construction and
equipping of the Improvements (other than Direct Construction Costs and other
costs and expenses which will be incurred in completing punch list work,
landscaping and other minor work with respect to the Improvements and which in
the aggregate will not in the opinion of the Lender and the Construction
Consultant exceed $100,000, and the remaining balance of the Retainage, if any)
shall have been paid in full.

7. Force Majeure. The Completion Date shall be extended for a period of time
equal to the number of days during which the Borrower is prevented from
proceeding with the construction of the Improvements by reason of force majeure,
provided that (i) no Event of Default shall have occurred and shall be
continuing under the Loan Documents, (ii) the aggregate of any such respective
extensions of the Completion Date pursuant to the provisions of this paragraph
shall in no event be for a period of time in excess of sixty (120) days, and
(iii) the Borrower notifies the Lender of the events constituting such force
majeure within 30 days after the Borrower has knowledge of their occurrence. No
extension of the Completion Date pursuant to this paragraph shall be construed
as extending the maturity date of the Note. The term “force majeure” as used in
this paragraph shall include acts of God, flooding, strikes, lockouts or other
labor trouble, materially adverse weather conditions, fire or other casualty,
governmental preemption in connection with a national emergency, any rule, order
or regulation of any governmental agency or any department or subdivision
thereof, or inability to secure materials or labor because of any such
emergency, rule, order, regulation, war, civil disturbance or other emergency,
cause or event beyond the reasonable control of the Borrower.

8. Title Insurance and Survey. The Borrower shall deliver to the Lender a title
insurance policy or a title binder or a certificate of title of the Title
Company containing the agreement of the Title Company to issue its policy of
title insurance insuring the lien of the Mortgage, which title insurance policy
shall be in an amount equal to the principal amount of the Building Loan secured
by the Mortgage and, shall be sufficient to satisfy all co-insurance
requirements and shall otherwise be in form and substance satisfactory to and
approved in all respects by the Lender and its counsel. The Borrower shall
deliver to the Lender the Preliminary Survey, which Preliminary Survey shall be
certified to the Title Company and to the Lender. The state of facts shown in
the Preliminary Survey shall be satisfactory in all respects to the Lender and
its counsel, the Construction Consultant and the Title Company. If the footprint
of the Improvement at the Premises changes from the Preliminary Survey, the
Borrower shall deliver to the Lender an as-built survey of the Improvements
within thirty (30) days after the completion of Improvements, and any additional
surveys requested or required by the Lender, the Construction Consultant or the
Title Company within thirty (30) days after request, it being agreed that any
change in the state of facts shown in any such updated survey shall be
satisfactory in all respects to the Lender, its counsel, the Construction
Consultant and the Title Company.

9. Hazard Insurance. The Borrower shall maintain the insurance required under
the Mortgaged Lease (as defined in the Building Loan Mortgage) and in the
Building Loan Mortgage, including Paragraph 3 of the Building Loan Mortgage
(including without limitation the All Risk and Builder’s Risk coverage required
thereunder) and furnish to the Lender (with evidence of the payment of premiums
therefor), or if the Borrower shall fail to do so after the expiration of any
applicable notice and grace period, the Lender may obtain at the Borrower’s
expense, insurance as required by the Building Loan Mortgage.

 

-5-



--------------------------------------------------------------------------------

10. Building Loan Advance; Release of Building Loan Proceeds.

(a) The Building Loan shall be advanced in full by deposit into the Borrower
Disbursement Account on the date hereof. The Borrower Disbursement Account, all
amounts deposited therein, and all earnings thereon, shall be pledged to, and
subject to the control of, Lender. The proceeds of the Building Loan so
deposited into the Borrower Disbursement Account shall be deemed advanced under
this Agreement and the Building Loan Note for all purposes and shall accrue
interest at the interest rate under the Building Loan Note from and after the
date of such deposit into the Borrower Disbursement Account until repaid.
Borrower agrees that it shall include in its income all interest and earnings,
if any, on the funds deposited into the Borrower Disbursement Account. The
Borrower Disbursement Account shall be assigned the federal tax identification
number of Borrower.

(b) Subject to compliance by the Borrower with the terms, provisions and
conditions of the Loan Agreement and this Agreement, the proceeds of the
Building Loan shall be released from the Borrower Disbursement Account to the
Borrower (i) for direct construction costs incurred by the Borrower in
connection with the construction of the Improvements (hereinafter referred to as
“Direct Construction Costs”), as itemized in a trade breakdown schedule reviewed
and accepted by the Lender and the Construction Consultant (hereinafter referred
to as the “Trade Breakdown Schedule”), as the same may be revised from time to
time after the date hereof with the prior review and acceptance of the Lender
and the Construction Consultant, and (ii) for costs, other than Direct
Construction Costs, incurred by the Borrower in connection with the Building
Loan or the construction of the Improvements (hereinafter referred to as “Other
Costs of Improvement”), as itemized in a schedule reviewed and accepted by the
Lender (hereinafter referred to as the “Schedule of Other Costs of
Improvement”), as the same may be revised from time to time after the date
hereof with the prior review and acceptance of the Lender. Except as hereinafter
specifically provided to the contrary in paragraph 11 of this Agreement, the
Lender shall not be required to release proceeds of the Building Loan from the
Borrower Disbursement Account for costs incurred by the Borrower with respect to
materials stored on or off the Premises unless the Lender shall, in its
reasonable discretion, deem it advisable to so approve. The Lender shall not be
obligated to release proceeds of the Building Loan from the Borrower
Disbursement Account more frequently than once every thirty (30) days. Each
request by the Borrower to the Lender for a release of Building Loan proceeds
from the Borrower Disbursement Account shall be in the form attached hereto as
Exhibit D or in such other form as may be satisfactory in all respects to the
Lender and shall in each case be signed by a duly authorized representative of
the Borrower (any such request being hereinafter referred to as a “Request for
Advance”). Each Request for Advance shall be delivered to the Lender not less
than fifteen (15) days prior to the date upon which a release of Building Loan
proceeds from the Borrower Disbursement Account is requested. Each Request for
Advance shall be based upon the Trade Breakdown Schedule and the Schedule of
Other Costs of Improvement and shall be accompanied by (i) a currently dated
sworn statement and request for partial payment from the General Contractor in
the form specified in Exhibit E or in such other form as may be acceptable to
the Lender and the Title Company, as approved by the Construction Consultant,
and accompanied by a waiver of lien from the General Contractor in form
reasonably satisfactory to the Lender and the Title Company, (ii) such waivers
of lien and other documents and instruments as may reasonably be requested or
required by the Lender with respect to subcontractors and materialmen engaged in
the construction of the Improvements or as may be requested or required by the
Title Company (to induce the Title Company to insure each release of Building
Loan proceeds made by the Lender pursuant to this Agreement against all
mechanics’ and materialmen’s liens for labor furnished and materials supplied in
connection with the construction of the Improvements), (iii) at the request of
the Lender, the requisitions for payment from subcontractors and materialmen
engaged in the construction of the Improvements, and (iv) such other information
and documents as may be requested or required by the Lender or the Construction
Consultant. All requests and requisitions for payment shall be approved by the
Borrower and recommended for payment by the Construction Consultant. Each
release of Building Loan proceeds from the Borrower Disbursement Account shall
be made, in whole or in part, (i) by crediting the amount thereof to a separate
account of the Borrower to be maintained with the Lender, or (ii) in such other
manner as shall be mutually agreed upon by the Borrower and the Lender. The
Lender shall not be

 

-6-



--------------------------------------------------------------------------------

obligated to make aggregate releases of Building Loan proceeds from the Borrower
Disbursement Account in excess of the amount, from time to time, of Verified
Costs of Improvement, unless the Lender, in its sole and absolute discretion,
deems it advisable to do so. The Lender shall not be obligated to release
Building Loan proceeds from the Borrower Disbursement Account unless the Lender
is satisfied, in its sole and absolute discretion, that the conditions precedent
to authorizing such release from the Borrower Disbursement Account as set forth
in this Agreement and all restrictions on the use of Building Loan proceeds set
forth in the Loan Agreement, have been satisfied by the Borrower. Anything in
this Agreement or any other agreement made with respect to the Building Loan to
the contrary notwithstanding, any release of Building Loan proceeds from the
Borrower Disbursement Account or approval or acceptance given by the Lender or
the Construction Consultant, herein or therein, whether or not before or after a
site observation of the Improvements by the Construction Consultant or
otherwise, shall not be deemed to be an approval or acceptance by the Lender or
the Construction Consultant of any work performed thereon or approval or
acceptance by the Lender or the Construction Consultant of any work or materials
done or furnished with respect thereto or a representation by the Lender or the
Construction Consultant as to fitness of such work and materials for any other
purpose other than to permit any release of Building Loan proceeds from the
Borrower Disbursement Account as provided and required herein.

11. Releases of Loan Proceeds for Stored Materials. Notwithstanding anything to
the contrary contained in this Agreement, the Lender shall release Building Loan
proceeds from the Borrower Disbursement Account to pay for Direct Construction
Costs actually incurred by the Borrower for materials which are stored on the
site of the Improvements or in a bonded warehouse and which are required in
connection with the construction of the Improvements, provided that (i) such
materials are consistent with the Plans and Specifications approved by the
Lender and the Construction Consultant, (ii) such materials are securely stored
on site or in a bonded warehouse, properly inventoried, and otherwise marked to
indicate that they are the property of the Borrower, (iii) the bills of sale and
contracts under which such materials are being provided shall be in form and
substance satisfactory to the Lender and the Construction Consultant, (iv) such
materials are insured against casualty, loss and theft in a manner satisfactory
to the Lender, (v) the Borrower owns such materials free and clear of all liens
and encumbrances of any nature whatsoever and establishes such ownership by
evidence satisfactory to the Lender, (vi) the Borrower executes and delivers to
the Lender such additional security documents as the Lender shall deem necessary
to create and perfect a first lien in such materials as additional security for
the payment of the Debt, (vii) [reserved] and (viii) the aggregate amount of
such releases of Building Loan proceeds from the Borrower Disbursement Account
for such materials which are stored on-site and which is outstanding at any
given time shall in no event exceed $250,000. The Lender shall in no event or
under any circumstance have any obligation to authorize the release of any
proceeds of the Building Loan from the Borrower Disbursement Account for
materials which are stored off-site unless the Lender shall agree to the
contrary in its sole and absolute discretion. Any application for a release of
Building Loan proceeds from the Borrower Disbursement Account for stored
materials shall be made in the form annexed hereto as Exhibit G.

12. Additional Conditions to Releases of Building Loan Proceeds. The obligation
of the Lender to release Building Loan proceeds from the Borrower Disbursement
Account pursuant to this Agreement is subject to the following additional
conditions precedent:

(a) The Borrower shall invest an amount equal to the amount in excess over the
Building Loan necessary to complete the Improvements (such sum is now estimated
to be approximately $9,128,468.00 plus all Indirect Project Costs incurred by
the Borrower in connection with the Building Loan and the completion of the
improvements (hereinafter referred to as the “Initial Equity Requirement”) in
the Property in a manner satisfactory to the Lender. The Initial Equity
Requirement is the amount estimated by the Lender and the Borrower to be the
amount

 

-7-



--------------------------------------------------------------------------------

necessary, in addition to the Building Loan, to complete the Improvements and
pay all Direct Construction Costs and Indirect Project Costs. The investment of
the Initial Equity Requirement by the Borrower in the Property shall be
substantiated by evidence satisfactory to the Lender. In order to comply with
NMTC Program Requirements (as defined in the Loan Agreement) the Initial Equity
Requirement may not be required to be advanced before the Building Loan Proceeds
are released by the Lender and may be used to complete the construction of the
Improvements after all Building Loan Proceeds have been released hereunder.

(b) Each Request for Advance shall be accompanied by a certificate or report of
the Construction Consultant to the Lender based upon a site observation of the
Improvements made by the Construction Consultant not more than thirty (30) days
prior to the date of such Request for Advance, in which the Construction
Consultant shall in substance (i) verify that the portion of the Improvements
completed as of the date of such site observation has been completed
substantially in accordance with the Plans and Specifications, and (ii) state
its estimate of (aa) the percentage of construction of the Improvements
completed as of the date of such site observation on the basis of work in place
as part of the Improvements and the Trade Breakdown Schedule, (bb) Direct
Construction Costs actually incurred for work in place as part of the
Improvements as of the date of such site observation, (cc) the sum necessary to
complete construction of the Improvements in accordance with the Plans and
Specifications, and (dd) the amount of time from the date of such inspection
which will be required to complete construction of the Improvements in
accordance with the Plans and Specifications.

(c) Prior to each release of Building Loan proceeds from the Borrower
Disbursement Account, the Title Company shall have issued (i) a written
continuation of title showing the leasehold interest of the Borrower in the
Premises and to the Property to be vested in the Borrower and no exceptions to
the title of the Property other than those exceptions appearing on the title
policy delivered at the closing of the Building Loan and previously approved by
the Lender in writing, and (ii) a written commitment (or endorsement to the
policy issued at closing) to insure the priority of the lien of the Building
Loan Mortgage, subject only to exceptions previously approved by the Lender in
writing, for an amount equal to the full amount of each release of Building Loan
proceeds from the Borrower Disbursement Account and all previous releases of
Building Loan proceeds from the Borrower Disbursement Account authorized by the
Lender to the Borrower pursuant to this Agreement. If required by the Lender,
such continuations of title shall contain affirmative insurance that covenants
and restrictions, if any, reported against the Property have not been violated
by the Improvements.

(d) Prior to each release of Building Loan proceeds from the Borrower
Disbursement Account by the Lender to the Borrower pursuant to this Agreement,
the Borrower shall, upon request of the Lender, furnish the Lender with evidence
satisfactory to the Lender, showing payment of all bills and charges for which
releases of the Building Loan proceeds have been previously made pursuant to
this Agreement. The Borrower shall also deliver to the Lender, upon request,
such bills, receipts, invoices and other evidence as may reasonably be required
by the Lender to substantiate the actual incurrence by the Borrower of Direct
Construction Costs and Other Costs of Improvement.

(e) The Borrower shall, if required by the Lender, deliver to the Lender a
written statement executed by the General Contractor certifying that the General
Contractor has received payment in full of all monies owed to the General
Contractor which are due and payable at such time.

 

-8-



--------------------------------------------------------------------------------

(f) The Borrower shall, if required by the Lender, deliver to the Lender a
written statement executed by each subcontractor and materialman engaged in the
construction of the Improvements on behalf of the General Contractor or the
Borrower certifying that each such subcontractor and materialman has received
payment in full of all monies owed to each such subcontractor and materialman by
the General Contractor or by the Borrower.

(g) Construction of the Improvements shall comply with all applicable laws,
rules, restrictions, orders and regulations of the Governmental Authorities.

(h) The Borrower shall have delivered to the Lender all necessary certificates,
authorizations, permits and licenses which are required to permit the
construction and completion of the Improvements, as issued by the appropriate
Governmental Authorities. The Borrower, to the full extent permitted by
applicable law, hereby assigns to the Lender as additional security for the
payment of the Debt and the observance and performance by the Borrower of the
terms, covenants and provisions of the Loan Documents all right, title and
interest which the Borrower may now have or may hereafter acquire in and to such
certificates, authorization, permits and licenses.

(i) The Borrower shall make available to the Construction Consultant, upon
request, all shop and related drawings used in connection with the Plans and
Specifications and the construction of the Improvements at the office and
location where the same are kept.

(j) The Lender and the Construction Consultant shall be of the reasonable
opinion that the Improvements can be substantially completed by the Completion
Date, as the same may be extended pursuant to paragraph 7 of this Agreement.

(k) The Borrower shall have delivered to the Lender and the Construction
Consultant a copy of the Design Build Contract, which Design Build Contract
shall be in form and substance satisfactory in all respects to the Lender. The
Borrower hereby assigns to the Lender as additional security for the payment in
full of the Debt and the observance and performance by the Borrower of the
terms, covenants and provisions of the Loan Documents all right, title and
interest which the Borrower may now have or may hereafter acquire in and to the
Design Build Contract. The Borrower shall not agree to any modification or to
any termination of the Design Build Contract without the prior approval of the
Lender. The Borrower shall furnish the Lender with such information regarding
the Architect as the Lender may request and the identity of the Architect shall
be subject to approval by the Lender.

(l) The Borrower shall have delivered to the Lender and the Construction
Consultant a copy of the Design Build Contract, which Design Build Contract
shall be in form and substance satisfactory in all respects to the Lender. A
satisfactory Design Build Contract has been received. The Borrower hereby
assigns to the Lender as additional security for the payment of the Debt and the
observance and performance by the Borrower of the terms, covenants and
provisions of the Loan Documents all right, title and interest which the
Borrower may now have or may hereafter acquire in and to the Design Build
Contract. Except as may otherwise be permitted by paragraph 4 of this Agreement,
the Borrower shall not agree to any modification or to any termination of the
Design Build Contract without the prior approval of the Lender.

 

-9-



--------------------------------------------------------------------------------

(m) The Borrower shall (to the extent required by the Lender) have delivered to
the Lender and the Construction Consultant copies of all the Major Subcontracts
now or hereafter

entered into, each of which Major Subcontracts shall be in form and substance
reasonably satisfactory in all respects to the Lender. The Borrower hereby
assigns to the Lender as additional security for the payment of the Debt and the
observance and performance by the Borrower of the terms, covenants and
provisions of the Loan Documents all right, title and interest which the
Borrower may now have or may hereafter acquire in and to the Major Subcontracts.
Except as may otherwise be permitted by paragraph 4 of this Agreement, the
Borrower shall not agree to any modification or to any termination of any Major
Subcontract without the prior approval of the Lender.

(n) The Borrower shall (to the extent required by the Lender) make available for
inspection at all times by the Construction Consultant and the Lender copies of
all Other Subcontracts, and shall furnish to the Construction Consultant and the
Lender, upon request, copies of the same. The Borrower hereby assigns to the
Lender as additional security for the payment of the Debt and the observance and
performance by the Borrower of the terms, covenants and provisions of the Loan
Documents all right, title and interest which the Borrower may now have or may
hereafter acquire in and to the Other Subcontracts. Except as may otherwise be
permitted by paragraph 4 (Change Orders)_of this Agreement, the Borrower shall
not agree to any modification or to any termination of the Other Subcontracts
without the prior approval of the Lender.

(o) The Major Subcontracts, to the extent not already awarded as of the date
hereof, shall be awarded in accordance with a time table reasonably acceptable
to the Lender and the Construction Consultant. The Borrower shall cause the
Architect/General Contractor, to the extent required by the Lender, the Major
Subcontractors and materialmen under the Major Subcontracts to respectively
execute and deliver to the Lender, contemporaneously with the execution and
delivery of their respective contracts, letter agreements pursuant to the
provisions of which the Architect, the General Contractor and such Major
Subcontractors and Materialmen shall agree to perform their respective contracts
at no additional cost or expense for the benefit of the Lender, its nominee, or
wholly-owned subsidiary, in the Event of a Default under the Loan Documents or a
foreclosure of the Building Loan Mortgage which letter agreements shall be in
form and substance satisfactory to the Lender.

(p) Intentionally Omitted.

(q) The Borrower shall observe and perform all of the terms, covenants and
conditions of the Design Build Contract, the Design Build Contract, the Major
Subcontracts and the Other Subcontracts on the Borrower’s part to be observed or
performed.

(r) The Lender shall not be obligated to release Building Loan proceeds from the
Borrower Disbursement Account with respect to any contractor, subcontractor or
materialman providing work or materials with respect to the Improvements unless
such subcontractor or materialman is providing such work or materials under a
signed contract or purchase order.

(s) No Event of Default shall have occurred under the Note, the Building Loan
Mortgage, the Loan Agreement or the other Loan Documents. .

All conditions and requirements of this Agreement relating to the obligation of
the Lender to release Building Loan proceeds from the Borrower Disbursement
Account are for the sole benefit of the Lender and no other person or party
(including, without limitation, the General Contractor and subcontractors and
materialmen engaged in the construction of the Improvements) shall have the
right to rely on the satisfaction

 

-10-



--------------------------------------------------------------------------------

of such conditions and requirements by the Borrower as a condition precedent to
the Lender authorizing a release of the Building Loan proceeds from the Borrower
Disbursement Account. The Lender shall have the right, in its sole and absolute
discretion, to waive any such condition or requirement as a condition precedent
to making a release of the Building Loan proceeds from the Borrower Disbursement
Account.

13. [reserved]

14. Contingency Reserve. A portion of the Building Loan in the amount of five
percent (5%) of the cost to complete the Improvements and pay all Direct
Construction Costs and Indirect Project Costs under the Design Build Contract
(hereinafter referred to as the “Contingency Reserve”) shall be reserved to
cover the payment of contingencies incurred in connection with the construction
of the Improvements (including, without limitation, the payment of additional
unanticipated costs incurred with respect to particular line items set forth in
the Trade Breakdown Schedule and the Schedule of Other Costs of Improvement and
additional costs incurred in connection with change orders entered into in
conformity with the provisions of this Agreement), and shall not be released
from the Borrower Disbursement Account for any other purpose prior to the
completion of construction of the Improvements pursuant to this Agreement unless
agreed to the contrary by the Lender in its sole and absolute discretion. All
releases of funds designated as the Contingency Reserve shall be subject to
specific prior review and approval in all respects by the Lender.

15. Deficiency. The Lender shall not be obligated to make any release of
Building Loan proceeds from the Borrower Disbursement Account to the Borrower
if, in the sole opinion of the Lender or the Construction Consultant, or both,
the balance of the Building Loan yet to be released from the Borrower
Disbursement Account by the Lender pursuant to this Agreement plus the Initial
Equity Requirement yet to be invested is at any time less (the amount by which
it is less being hereinafter referred to as the “Deficiency”) than the actual
sum, as estimated by the Lender and the Construction Consultant, which will be
required to complete the construction of the Improvements in accordance with the
Plans and Specifications and this Agreement and to pay all Direct Construction
Costs, Other Costs of Improvement and all other costs and expenses of any nature
whatsoever which will be incurred in connection with the completion of
construction of the Improvements.

Notwithstanding that the Initial Equity Requirement might not be required to be
invested ahead of the release of the Building Loan Proceeds in order to meet
NMTC Program Requirements, the Borrower shall, within fifteen (15) days after
being notified by the Lender that there is or will be a Deficiency or even if
there is no Deficiency, if an Event of Default has occurred, (i) deliver to the
Lender evidence, reasonably satisfactory to the Lender if no Event of Default
has occurred hereunder or under the Building Loan Mortgage or, if an Event of
Default has occurred, in the Lender’s sole and absolute discretion, confirming
that the Borrower has sufficient available cash or reserves to make cover any
such Deficiency and to pay the costs thereof when required to complete the
Improvements or (ii) deposit into the Borrower Disbursement Account an amount
sufficient to eliminate the Deficiency or in the case of an Event of Default,
the Initial Equity Requirement. Any amounts deposited by the Borrower into the
Borrower Disbursement Account pursuant to clause (ii) of the preceding sentence
of this paragraph to cover a Deficiency shall be released from the Borrower
Disbursement Account by the Lender to the Borrower and shall be applied by the
Borrower to cover the payment of Direct Construction Costs and Other Costs of
Improvement incurred in connection with the construction of the Improvements,
and until so released shall be held by the Borrower Disbursement Account. If an
Event of Default (as hereinafter defined) shall occur and be continuing, the
Lender, in addition to all other rights which it may have, shall have the
absolute and unconditional right in its discretion to apply the undisbursed
balance of any Deficiency deposit, together with interest earned thereon, in
whole or in part to the payment of the Debt in such order, priority and
proportion as the Lender in its sole and absolute discretion deems to be
appropriate.

 

-11-



--------------------------------------------------------------------------------

16. Specific Additional Covenants of Borrower. The Borrower shall comply with
each of the following terms and conditions:

(a) The Borrower shall obtain and furnish to the Lender within ninety (90) days
after the completion of the Improvements the originals or copies of all
temporary permanent certificates of occupancy (or their local equivalent) and
all other certificates, licenses, consents and other approvals of the
Governmental Authorities which are required for the use and occupancy of the
Improvements. In no event shall the Lender be required to make the last release
of Building Loan proceeds from the Borrower Disbursement Account pursuant to
this Agreement until a temporary certificate of occupancy has been obtained and
the Improvements have been substantially completed (except punch list items).
Notwithstanding the foregoing, if Borrower shall have timely completed work and
filed or submitted requests for any such certificates and licenses, then the
failure of the applicable governmental authorities to timely provide same shall
not be an Event of Default hereunder.

(b) The Borrower shall furnish to the Lender from time to time upon request
(i) the names of all persons with whom the Borrower or the General Contractor
has contracted or intends to contract for the construction of the Improvements
or the furnishing of labor or materials in connection therewith, (ii) a list of
all unpaid bills for labor and materials with respect to Major Contractors for
the construction of the Improvements, (iii) budgets of the Borrower and
revisions thereof showing estimated Direct Construction Costs and Other Costs of
Improvement and other costs and expenses to be incurred in connection with the
completion of construction of the Improvements, (iv) lien waivers, receipted
bills or other evidences of payment of all Direct Construction Costs, Other
Project Costs and other costs and expenses incurred in connection with the
construction of the Improvements and any other costs and expenses relating to
the Property, and (v) such other information relating to the Borrower, the
Property, the Building Loan, the construction of the Improvements or any
collateral for the Building Loan or other source of repayment of the Building
Loan, as the Lender may reasonably request.

(c) The Borrower shall proceed promptly if the Improvements are partially or
totally damaged or destroyed by fire or other casualty with the repair and
restoration thereof and shall diligently prosecute the work of repair and
restoration to completion, it being agreed that (i) if such casualty is covered
by fire or other casualty insurance, the Borrower’s obligation to proceed with
such repair and restoration shall be contingent upon the Lender and the lessor
under the Mortgaged Lease (as defined in the Building Loan Mortgage) disbursing
to the Borrower the proceeds of such insurance to pay the cost of such repair
and restoration, and (ii) the cost of such repair and restoration shall in no
event or under any circumstance be made the basis of any advance of the Building
Loan or release of Building Loan proceeds pursuant to this Agreement. If the
Lender and the lessor under the Mortgaged Lease (as defined in the Building Loan
Mortgage) agree to disburse insurance proceeds for such repair and restoration,
such insurance proceeds shall be disbursed on the basis of certifications of the
Construction Consultant as to costs incurred by the Borrower for work in place
as part of such repair and restoration and otherwise on terms and conditions
satisfactory in all respects to the Lender.

 

-12-



--------------------------------------------------------------------------------

(d) The Borrower shall pay when due all Direct Construction Costs, Other Costs
of Improvement and other costs and expenses incurred by the Borrower in
connection with the construction of the Improvements or any repair and
restoration of the Improvements pursuant to the provisions of this paragraph
hereinabove set forth.

(e) The Borrower shall pay all fees and charges incurred in the procuring and
making of the Building Loan, including, without limitation, reasonable
attorneys’ fees incurred by the Lender, fees of the Construction Consultant,
appraisal fees, and fees and expenses relating to examination of title, title
insurance premiums, surveys, and mortgage recording, documentary, transfer or
other similar taxes and revenue stamps.

(f) The Lender shall not be required to pay any brokerage fees or commissions
arising from the making of the Building Loan and the Borrower agrees to defend,
indemnify and hold the Lender harmless from and against any and all such claims
in connection therewith.

(g) The Borrower shall not assign this Agreement or the moneys to be advanced
and released hereunder or convey, assign, pledge, encumber or mortgage (except
for the Building Loan Mortgage ) any part of the Property without the prior
consent of the Lender, but if the Borrower does any of the foregoing, the Lender
may, in its discretion, continue to release Building Loan proceeds from the
Borrower Disbursement Account to the Borrower or to those who succeed to the
interest of the Borrower in the Property pursuant to the terms of this
Agreement, and all sums so released shall be deemed to be releases of Building
Loan Proceeds made in pursuance and not in modification hereof and shall be
evidenced and secured by the Building Loan Note and the Building Loan Mortgage.

17. Events of Default. The term “Event of Default” as used in this Agreement
shall mean the occurrence of any one or more of the following events:

(a) If the Borrower shall continue to be in default under any of the provisions
of this Agreement for ten (10) days after notice from the Lender in the case of
any default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from the Lender in the case of any other default,
provided that if such default cannot reasonably be cured within such twenty
(20) day period and the Borrower shall have commenced to cure such default
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, such thirty 30) day period shall be extended for so
long as it shall require the Borrower in the exercise of due diligence to cure
such default, it being agreed that no such extension shall be for a period in
excess of ninety (90) days, or shall be construed as having the effect of
extending the Completion Date as the same may be extended pursuant to paragraph
7 of this Agreement ;

(b) If an Event of Default shall occur and be continuing (for the purposes of
this Agreement the term “continuing” meaning an Event of Default that has not
been cured and such cure accepted by the Lender or waived in writing at the
Lender’s sole and absolute discretion) under the Loan Agreement, the Mortgage or
any of the other Loan Documents;

(c) [reserved];

(d) If the Improvements are not substantially completed in accordance with the
provisions of this Agreement on or before the Completion Date, as the same may
be extended pursuant to paragraph 7 of this Agreement;

 

-13-



--------------------------------------------------------------------------------

(e) If construction of the Improvements is suspended for a period of ten
(10) consecutive business days other than by reason of the occurrence of an
event of force majeure, or if construction of the Improvements in the reasonable
judgment of the Lender or the Construction Consultant is not carried on with
reasonable diligence, or if the Lender or the Construction Consultant is of the
reasonable opinion that the Improvements cannot be substantially completed by
the Completion Date, as the same may be extended pursuant to paragraph 7 of this
Agreement;

(f) If the Borrower shall fail to satisfy Lender as to Borrower’s financial
wherewithal to cover any Deficiency as required in paragraph 15 of this
Agreement and such failure continues for ten (10) business days after notice
thereof to the Borrower;

(g) If the Borrower executes any chattel mortgage or other security agreement
with respect to any Equipment, or if any such Equipment are not substantially in
accordance with the Plans and Specifications or are leased or purchased pursuant
to any conditional sales contract or other security agreement or otherwise so
that the ownership thereof will not vest unconditionally in the Borrower free
from encumbrances upon being made a part of the Property, or if the Borrower
does not furnish to the Lender on request the contracts, bills of sale,
statements, receipted vouchers or other agreements, under which the Borrower
claims title to such materials, equipment, furniture, fixtures or articles of
personal property; or

Upon the occurrence of an Event of Default, the Lender (i) may, at its option
and in its sole and absolute discretion, declare the Debt immediately due and
payable, and (ii) may, at its option and in its sole and absolute discretion,
cease to release Building Loan proceeds from the Borrower Disbursement Account,
and (iii) may pursue any and all remedies provided for in the Loan Documents, or
otherwise available.

18. Other Remedies. Upon the occurrence of an Event of Default, whether or not
the Debt shall be or shall have been declared due and payable or the Lender
shall have instituted any foreclosure or other action for the enforcement of the
Loan Documents, the Lender may, in addition to any other remedies which the
Lender may have under the Loan Documents and in the Lender’s sole and absolute
discretion, (a) enter upon the Premises and complete the Improvements in
accordance with the Plans and Specifications with such changes therein as the
Lender may deem appropriate (provided any such changes made by Lender would not
increase the liability of any completion guarantors under any guaranties of
completion) and employ watchmen to protect the Improvements, all at the risk,
cost and expenses of the Borrower, (b) at any time discontinue any work
commenced in respect of the Improvements or change any course of action
undertaken by it and not bound by any limitations or requirements of time
whether set forth herein or otherwise (provided any such changes made by Lender
would not increase the liability of any completion guarantors under any
guaranties of completion), (c) assume any construction contract made by the
Borrower in any way relating to the Improvements and take over and use all or
any part of the labor, materials, equipment, furniture, fixtures and articles of
personal property contracted for by the Borrower, whether or not previously
incorporated into the Improvements, and (d) in connection with any construction
of the Improvements undertaken by the Lender pursuant to the provisions of this
paragraph (w) engage builders, contractors, architects, engineers and others for
the purpose of furnishing labor, materials, equipment, furniture, fixtures and
articles of personal property in connection with the construction of the
Improvements, (x) pay, settle or compromise all bills or claims which may become
liens against the Property, or any portion thereof, or which have been or may be
incurred in any manner in connection with completing construction of the
Improvements, and irrespective of whether any of the same have been incurred by
the Borrower, the Lender or any other person or party, (y) pay all sums and take
all action necessary to effect the discharge of liens or encumbrances on, or to
effect the cure of defects in, the title of the Property, or any portion
thereof, , and (z) take or refrain from taking such action hereunder as the
Lender may from time to time determine in

 

-14-



--------------------------------------------------------------------------------

its sole discretion. The Borrower shall be liable to the Lender for all sums
paid or incurred by the Lender to construct and equip the Improvements whether
the same shall be paid or incurred pursuant to the provisions of this paragraph
or otherwise, and all payments made or liabilities incurred by the Lender
hereunder of any kind whatsoever shall be paid by the Borrower to the Lender
upon demand, with interest thereon (calculated for the actual number of days
elapsed on the basis of a 360 day year) at a rate per annum equal to the Default
Rate as defined in the Note , provided that such interest rate shall in no event
exceed the maximum interest rate which the Borrower may by law pay, from the
date of payment by the Lender to the date of payment to the Lender, which sums
and interest shall be secured by the Mortgage. Solely for the purpose of
exercising the rights granted by this paragraph, the Borrower hereby irrevocably
constitutes and appoints the Lender its true and lawful attorney-in-fact to
execute, acknowledge and deliver any instruments and to do and perform any acts
in the name and on behalf of the Borrower after an Event of Default.

19. Incorporation of Provisions. The Building Loan Note and the Building Loan
Mortgage are subject to the conditions, stipulations, agreements and covenants
contained in this Agreement to the same extent and effect as if fully set forth
therein until this Agreement is terminated by the completion of the Improvements
and the payment in full of the Debt.

20. Further Assurances. The Borrower shall on demand of the Lender do any act or
execute any additional documents required by the Lender to confirm the lien of
the Building Loan Mortgage or comply with the Lien Law of the State of New York.

21. Representations and Warranties. The Borrower is duly qualified to do
business in the State in which the Property is located. The Borrower (and the
undersigned representatives of the Borrower) have the full power and authority
to execute and deliver this Agreement and the other Loan Documents, and the same
constitute the binding and enforceable obligations of the Borrower in accordance
with their terms.

22. Construction of Agreement. The titles and headings of the paragraphs of this
Agreement have been inserted for convenience of reference only and are not
intended to summarize or otherwise describe the subject matter of such
paragraphs and shall not be given any consideration in the construction of this
Agreement.

23. Trust Fund. Pursuant to Section 13 of the Lien Law of New York, the Borrower
shall receive the releases of Building Loan proceeds to be made under this
Agreement and shall hold the right to receive such releases of Building Loan
proceeds as a trust fund to be applied first for the purpose of paying the cost
of the Improvements, and the Borrower shall apply the same first to the payment
of the cost of the Improvements before using any part of the total of the same
for any other purpose.

24. Parties Bound, etc. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Borrower, the Lender and their respective
successors and assigns (except as otherwise prohibited by this Agreement).

25. Waivers. The Lender may at any time and from time to time waive any one or
more of the conditions contained herein, but any such waiver shall be deemed to
be made in pursuance hereof and not in modification thereof, and any such waiver
in any instance or under any particular circumstance shall not be effective
unless in writing and shall not be considered a waiver of such condition in any
other instance or any other circumstance.

 

-15-



--------------------------------------------------------------------------------

26. Governing Law. This Agreement is and shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York.

27. Severability. If any term, covenant or provision of this Agreement shall be
held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such term, covenant or provision.

28. Notices. Any notice, request or demand given or made under this Agreement
shall be in writing and shall be hand delivered or sent by Federal Express, UPS
or other reputable nationally recognized courier service (that provides written
confirmation of receipt) or by postage prepaid certified mail, return receipt
requested, and shall be deemed given when actually received at the following
addresses, or if delivery is refused, on the date of such refusal:

If to the Lender:

COMMERCIAL LENDING II LLC

JPMorgan Chase Bank, N.A.

106 Corporate Park Drive

White Plains, New York 10603

Attention: Patricia Stone, Senior Vice President

With copies to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, Floor 45

Mail Code: NY1-K875

New York, New York 10017-2014

Attention: En Jung Kim

JPMorgan Chase Bank, N.A.

10 S. Dearborn, 19th Floor

Mail Code: IL1-0953

Chicago, Illinois 60603-5506

Email: nmtc.reporting@chase.com

Attention: NMTC Asset Manager

JPMorgan Chase Bank, N.A.

Legal Department

237 Park Avenue, 12th Floor

Mail Code NY1-R065

New York, New York 10017

Attention: Charles J. Janoff, Esq.

 

-16-



--------------------------------------------------------------------------------

If to the Borrower:

Dairyland HP LLC

c/o Dairyland USA Corporation

100 East Ridge Road

Ridgefield, Connecticut 06877

Attention: Kenneth Clark, Chief Financial Officer

With a copy to:

Reed Smith LLP

599 Lexington Avenue, 29th Floor

New York, New York 10022

Attention: Joseph M. Marger, Esq.

Each party may designate a change of address by notice to the other party, given
at least fifteen (15) days before such change of address is to become effective.

29. Fees and Expenses. Anything in this Agreement, the Note, the Building Loan
Mortgage, the Loan Agreement or any of the other Loan Documents to the contrary
notwithstanding, the Borrower shall indemnify and hold the Lender harmless and
defend the Lender at the Borrower’s sole cost and expense against any loss or
liability, cost or expense (including, without limitation, reasonable attorneys’
fees and disbursements of the Lender’s counsel, whether in-house staff, retained
firms or otherwise), and all claims, actions, procedures and suits arising out
of or in connection with:

(i) any ongoing matters arising out of this Agreement, the Note, the Building
Loan Mortgage, the Loan Agreement, any of the other Loan Documents or the
transaction contemplated hereby or thereby, including, but not limited to the
Premises, all costs of appraisal or reappraisal of all or any portion of any
collateral for the Debt (including without limitation, the Premises) and all
costs of reappraisal of the Premises whether required by law or regulation of
the Lender or any governmental or quasi governmental agency or of the granting
by the Lender, in its sole and absolute discretion, of any lease non-disturbance
agreements,

(ii) any amendment to, or restructuring of, the Debt, this Agreement, the Note,
the Building Loan Mortgage or any of the other Loan Documents, and

(iii) any and all lawful action that may be taken by the Lender in connection
with the enforcement of the provisions of this Agreement, the Note, the Building
Loan Mortgage, the Loan Agreement or any of the other Loan Documents, whether or
not suit is filed in connection with the same, or in connection with the Lender,
any Guarantor of all or any portion of the Debt and/or any partner, joint
venturer or shareholder thereof becoming subject of a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding;

provided however that the above indemnifications shall exclude any and all loss
or liability, cost or expense (including, but not limited to, reasonable
attorneys’ fees and disbursements of the Lender’s counsel, whether in-house
staff, retained firms or otherwise), and all claims, actions, procedures and
suits arising out of the gross negligence, bad faith, or willful misconduct of
the Lender, its agents and employees.

 

-17-



--------------------------------------------------------------------------------

All sums expended by the Lender on account of any of the foregoing shall be
reimbursable on demand, and until reimbursed by the Borrower pursuant hereto,
shall be deemed additional principal evidenced by the Note and secured by the
Mortgage and shall bear interest at the Default Rate (as defined in the Note).
The obligations of the under this paragraph shall, notwithstanding any
exculpatory or other provisions of any nature whatsoever which may be set forth
herein, in this Mortgage, the Note, the Building Loan Mortgage, the Loan
Agreement or the other Loan Documents, constitute recourse undertakings,
obligations and liabilities of the Mortgagor and shall be secured by the
Building Loan Mortgage.

30. [reserved]

31. Modification. This Agreement may not be modified, amended or terminated,
except by an agreement in writing executed by the parties hereto. The Borrower
acknowledges that this Agreement and the other Loan Documents set forth the
entire agreement and understanding of the Lender and the Borrower with respect
to the Building Loan and that no oral or other agreements, understandings,
representations or warranties exist with respect to the Building Loan other than
those set forth in this Agreement and the other Loan Documents.

32. Affidavit. An affidavit pursuant to Section 22 of the Lien Law of New York
is attached hereto as Exhibit F and made a part hereof.

[NO FURTHER TEXT ON THIS PAGE]

 

-18-



--------------------------------------------------------------------------------

[Signature Page to Building Loan Agreement]

IN WITNESS WHEREOF, the Lender and the Borrower have duly executed this
Agreement the day and year first above written.

 

DAIRYLAND HP LLC, a Delaware limited liability company

By:   DAIRYLAND USA CORPORATION,

a New York corporation,

its sole member and manager

By:   /s/ Christopher Pappas

Name: Christopher Pappas

Title: Chief Executive Officer

COMMERCIAL LENDING II LLC

By:   /s/ Patricia T. Stone

Name: Patricia T. Stone Title: Authorized Officer

 

-19-



--------------------------------------------------------------------------------

STATE OF NEW YORK                 )

                                                           ) ss:

COUNTY OF NEW YORK             )

On the 16th day of April in the year 2012 before me, the undersigned, a Notary
Public in and for said State, personally appeared Christopher Pappas, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Raquel Mehlman

Notary Public

Raquel Mehlman

Notary Public State of New York

New York County

LIC. #01ME6193851

Comm. Exp. 9/22/2012

STATE OF NEW YORK                 )

                                                           ) ss:

COUNTY OF WESTCHESTER      )

On the 25th day of April in the year 2012 before me, the undersigned, a Notary
Public in and for said State, personally appeared Patricia T. Stone, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

/s/ Joshua S. Cole

Notary Public

Joshua S. Cole

Notary Public, State of New York

Qual. In Westchester Co. No. 02C06091583

Commission Expires October 11, 2015

 

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A

(Description of Premises)

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of the Bronx, City and State of New York, being part of Tax
Lot 1 in Block 2770 and part of Tax Lot 500 in Block 2781, and bounded and more
particularly described as follows:

COMMENCING at the intersection of the northerly line of Food Center Drive with
the easterly right-of-way line of Halleck Street (100 feet wide); and

RUNNING THENCE along the northerly right-of-way line of Food Center Drive, North
78 degrees 17 minutes 45 seconds East 1,446.07 feet to a point;

THENCE continuing along the same, North 86 degrees 55 minutes 54 seconds East
180.95 feet to a point of curvature;

THENCE continuing along the same with a curve to the left having a radius of
264.00 feet, an arc length of 39.78 feet and a central angle of 08 degrees 38
minutes 00 seconds to a point of tangency;

THENCE continuing along the same, North 78 degrees 17 minutes 54 seconds East
128.52 feet to a point of curvature;

THENCE continuing along the same with a curve to the right having a radius of
300.00 feet, an arc length of 119.70 feet and a central angle of 22 degrees 51
minutes 39 seconds to a point on the curve;

THENCE along an existing leasehold, North 36 degrees 29 minutes 08 seconds East
89.22 feet to a point;

THENCE continuing along the same, North 13 degrees 12 minutes 58 seconds East
67.43 feet to a point; and

THENCE continuing along the same, North 78 degrees 21 minutes 32 seconds East
39.24 feet to the point of TRUE BEGINNING;

THENCE along the existing leasehold, North 11 degrees 38 minutes 28 seconds West
707.60 feet to a point;

THENCE continuing along the same, North 78 degrees 21 minutes 32 seconds East
17.00 feet to a point;

THENCE continuing along the same, North 11 degrees 56 minutes 13 seconds West
310.20 feet to a point;

THENCE continuing along the same, North 23 degrees 01 minutes 04 seconds West
95.50 feet to a point;

THENCE continuing along the same, North 37 degrees 28 minutes 49 seconds West
85.25 feet to a point;

THENCE continuing along the same, North 41 degrees 35 minutes 56 seconds East
26.80 feet to a point;

THENCE continuing along the same, North 56 degrees 23 minutes 24 seconds West
21.30 feet to a point;

 

-21-



--------------------------------------------------------------------------------

THENCE continuing along the same, North 24 degrees 55 minutes 08 seconds East
29.63 feet to a point being 100.37 feet, more or less, upland of the U.S.
Pierhead and Bulkhead line;

THENCE along the proposed leasehold line, South 66 degrees 30 minutes 05 seconds
East 95.49 feet to a point;

THENCE continuing along the same, South 60 degrees 56 minutes 09 seconds East
49.88 feet to a point;

THENCE continuing along the same, South 48 degrees 26 minutes 03 seconds East
67.13 feet to a point;

THENCE continuing along the same, South 63 degrees 04 minutes 48 seconds East
28.21 feet to a point;

THENCE continuing along the same, South 82 degrees 41 minutes 13 seconds East
70.27 feet to a point;

THENCE continuing along the same, South 80 degrees 25 minutes 11 seconds East
57.46 feet to a point;

THENCE continuing along the same, South 38 degrees 59 minutes 27 seconds East
241.02 feet to a point;

THENCE continuing along the same, South 69 degrees 12 minutes 44 seconds East
134.92 feet to a point;

THENCE continuing along the same, South 24 degrees 13 minutes 05 seconds East
627.35 feet to a point on an existing leasehold line and being 31.98 feet, more
or less, from the U.S. Pierhead and Bulkhead line;

THENCE along the leasehold line, South 50 degrees 34 minutes 54 seconds West
654.52 feet to a point;

THENCE continuing along the same, North 39 degrees 25 minutes 06 seconds West
32.00 feet to a point on the Block Line (2770 and 2781);

THENCE along the Block Line, South 50 degrees 34 minutes 54 seconds West 13.65
feet to a point; thence

THENCE along the existing lease line, North 23 degrees 27 minutes 41 seconds
West 144.21 feet to a point; and

THENCE continuing along the same, South 78 degrees 21 minutes 32 seconds West
7.30 feet to the point of TRUE BEGINNING.

TOGETHER WITH a non-exclusive ingress/egress easement to Food Center Drive,
bounded and more particularly described as follows:

BEGINNING at the aforesaid point of TRUE BEGINNING; and

RUNNING THENCE along an existing leasehold, North 78 degrees 21 minutes 32
seconds East 7.30 feet to a point;

 

-22-



--------------------------------------------------------------------------------

THENCE continuing along the same, South 23 degrees 27 minutes 41 seconds East
57.38 feet to a point on a curve;

THENCE along the proposed easement with a non-tangent curve to the left having a
radius of 100.00 feet, an arc length of 107.93 feet, a central angle of 61
degrees 50 minutes 18 seconds and a chord bearing South 22 degrees 46 minutes 53
seconds West 102.77 feet to a point of tangency;

THENCE continuing along the same, South 08 degrees 08 minutes 16 seconds East
40.97 feet to a point on a curve being the northerly right-of-way line of Food
Center Drive;

THENCE along the right-of-way line with a curve to the left having a radius of
300.00 feet, an arc length of 111.48 feet, a central angle of 21 degrees 17
minutes 25 seconds and a chord bearing North 68 degrees 11 minutes 44 seconds
West 110.84 feet to a non-tangent point;

THENCE along an existing leasehold, North 36 degrees 29 minutes 08 seconds East
89.22 feet to a point;

THENCE continuing along the same, North 13 degrees 12 minutes 58 seconds East
67.43 feet to a point; and

THENCE continuing along the same, North 78 degrees 21 minutes 32 seconds East
39.24 feet to the point of TRUE BEGINNING.

 

-23-



--------------------------------------------------------------------------------

EXHIBIT B

(Definition of Certain Terms)

Architect: The term “Architect” as used in this Agreement shall mean Food Tech
LLC having an office at 300 Ledgewood Place, Suite 304, Rockland, MA 02370 in
its capacity under the Design Build Contract as Architect.

Design Build Contract: The term “Design Build Contract” as used in this
Agreement shall mean a certain Design Build Contract dated January 9, 2012,
entered into between the Borrower and the Architect/Contractor.

Building Loan Mortgage: The term “Building Loan Mortgage” as used in this
Agreement shall mean a certain mortgage and security agreement and assignment of
lessors interest in leases and rents dated the date hereof in the principal sum
of $11,000,000.00 executed and delivered by the Borrower and intended to be duly
recorded in Bronx County, State of New York securing the Building Loan Note.

Building Loan Note: The term “Building Loan Note” as used in this Agreement
shall mean a certain note dated as of the date hereof in the principal sum of
$11,000,000.00 given by the Borrower to the Lender.

Commencement Date: The term “Commencement Date” as used in this Agreement shall
mean the date which is sixty (60) days following the date of this Agreement.

Completion Date: The term “Completion Date” as used in this Agreement shall mean
(i) January 31, 2013 with respect to the Phase 1 Building Renovation (Bazzini
Areas) as set forth and described in the Design Build Contract, (ii) June 30,
2013 with respect to the Phase II Building Renovation (Dairyland SW) as set
forth and described in the Design Build Contract, and (iii) March 31, 2014 with
respect to the Phase III Renovation (RBest Area) as set forth and described in
the Design Build Contract.

Construction Consultant: The term “Construction Consultant” as used in this
Agreement shall mean Ali Mahjouri, 100 East Ridge Road, Ridgefield, Connecticut
06877.

Debt: The term “Debt” as used in this Agreement shall mean all principal,
interest, additional interest and other sums of any nature whatsoever which
shall or may become due and payable to the Lender pursuant to the provisions of
the Loan Documents.

General Contractor: The term “General Contractor” as used in this Agreement
shall mean Food Tech LLC in their capacity as Design Builder for the
Improvements.

Governmental Authorities: The term “Governmental Authorities” as used in this
Agreement shall mean all governmental authorities having jurisdiction over the
Property.

Improvements: The term “Improvements” as used in this Agreement shall mean
renovation of the entire existing 176,406 square foot warehouse at 240 Food
Center Drive, Bronx, New York into several renovated areas: meat cooler,
freezer, dairy-deli cooler, chocolate room, dry storage, refrigerated dock, dry
dock, dock office, forklift charging area, employee amenities and offices.

 

24



--------------------------------------------------------------------------------

Loan Documents: The term “Loan Documents” as used in this Agreement shall
collectively mean the Building Loan Note, the Building Loan Mortgage, this
Agreement, the Loan Agreement (as defined in the Mortgage) and all other
documents and instruments of any nature whatsoever now or hereafter executed and
delivered in connection with the Building Loan, as the same may be amended and
modified, supplemented, replaced, and restated from time to time.

Major Subcontracts: The term “Major Subcontracts” as used in this Agreement
shall mean any contract or contracts entered into with any single subcontractor
or materialman employed by the General Contractor or the Borrower in connection
with the construction of the Improvements and providing for aggregate payments
to such subcontractor or materialman equal to or in excess of $1,000,000.00.

Other Subcontracts: The term “Other Subcontracts” as used in this Agreement
shall mean any contracts other than Major Subcontracts entered into by the
General Contractor or the Borrower with subcontractors or materialmen in
connection with the construction of the Improvements.

Preliminary Survey: The term “Preliminary Survey” as used in this Agreement
shall mean a survey prepared by Mercator Land Surveyors dated March 1, 2012.

Retainage: The term “Retainage” as used in this Agreement shall mean 10% of the
aggregate Direct Construction Costs (until the construction of the Improvements
is 50% complete) actually incurred by the Borrower for work in place as part of
the construction of the Improvements, as verified from time to time by the
Construction Consultant pursuant to the provisions of this Agreement. The
Retainage shall not be released until the construction of the Improvements has
been substantially completed in accordance with the Plans and Specifications
accepted by the Lender and the Construction Consultant and the provisions of
this Agreement (other than punch list work, landscaping and other minor work
with respect to the Improvements and which in the aggregate will not in the
opinion of the Lender and the Construction Consultant exceed $100,000). In
addition to the foregoing, the portion of the Retainage being held by the Lender
with respect to work or materials supplied by any particular subcontractor or
materialman in connection with the construction of the Improvements will be
released by the Lender, upon request by the Borrower, provided (a) no Event of
Default has occurred and is continuing under the Note, this Agreement, the
Mortgage, or the other Loan Documents, (b) the Construction Consultant verifies
to the Lender that such subcontractor or materialman has completed 100% of all
work and has supplied 100% of all materials in compliance with such
subcontractor’s or materialman’s subcontract and in conformity with the Plans
and Specifications accepted by the Lender and the Construction Consultant,
(c) such subcontractor or materialman will be paid in full upon the release of
the portion of the Retainage being held with respect to such subcontractor or
materialman, (d) such subcontractor or materialman executes and delivers all
lien waivers which may be reasonably requested or required by the Lender or by
the Title Company to induce the Title Company to insure the lien of the Mortgage
against any mechanic’s or materialman’s lien which may be filed by such
subcontractor or materialman, and (e) if required by the Lender, such release of
such portion of the Retainage shall be approved by any surety company which has
issued a payment or performance bond with respect to such subcontractor or
materialman.

Title Company: The term “Title Company” as used in this Agreement shall mean
First American Title Insurance Company of New York.

Verified Costs of Improvement: The term “Verified Costs of Improvement” as used
in this Agreement shall mean the aggregate, from time to time, of (a) Other
Costs of Improvement actually incurred by the Borrower in connection with the
construction of the Improvements and as substantiated by evidence reasonably
satisfactory to the Lender, and (b) Direct Construction Costs actually incurred
by the Borrower for work in place as part of the construction of the
Improvements, as verified by the Construction Consultant, from time to time,
pursuant to the provisions of this Agreement, minus the Retainage.

 

25



--------------------------------------------------------------------------------

EXHIBIT C

(Description of Plans and Specifications)

COOLER ADDITION

 

Drawing Number:

  

Drawing Name:

  

Latest Drawing Date:

STRUCTURAL S-001.00    Structural Notes    3/21/12 S-002.00    Schedules   
3/21/12 S-101.00    Footing & Foundation Plan    3/21/12 S-102.00    Slab Plan
   3/21/12 S-103.00    Roof Framing Plan    3/21/12 S-201.00    Typical Details
   3/21/12 S-202.00    Details    3/21/12 S-203.00    Details    3/21/12
S-204.00    Details    3/21/12 S-301.00    Braced Frame Details    3/21/12
S-401.00    Elevations    3/21/12 ARCHITECTURAL A-000.00    Cover Sheet   
3/21/12 A-101.00    Overall Existing Bldg Floor Plan    3/21/12 A-102.00   
Cooler Addition Plan – Section 1    3/21/12 A-103.00    Slab Details    3/21/12
A-201.00    Roof Plan – Cooler Addition Section 1    3/21/12 A-202.00    Roof
Details    3/21/12 A-301.00    Exterior Elevations    3/21/12 A-401.00   
Building Sections    3/21/12 A-402.00    Wall Sections    3/21/12 A-501.00   
Door and Room Finish Sch & Details    3/21/12 A-502.00    Door Details   
3/21/12 A-601.00    Misc. Details Concrete    3/21/12 A-701.00    Misc. Details
Steel    3/21/12 A-702.00    Misc. Details Steel    3/21/12

 

26



--------------------------------------------------------------------------------

Drawing Number:

  

Drawing Name:

  

Latest Drawing Date:

PLUMBING P-100.00    Plumbing Cover Sheet    3/21/12 P-101.00    Plumbing Specs
   3/21/12 P-201.00    Plumbing Key Plan    3/21/12 P-301.00    Plumbing Plan –
Ground Floor – Sec 1    3/21/12 P-401.00    Plumbing Details    3/21/12 P-402.00
   Plumbing Seismic Details    3/21/12 ELECTRICAL E-011.00    Electrical Legend
& Details    3/21/12 E-012.00    Cooler Fire Alarm Floor Plan    3/21/12
E-021.00    Cooler Lighting Floor Plan    3/21/12 E-031.00    Cooler Power Floor
Plan    3/21/12 E-041.00    Luminaire Schedule & Details    3/21/12 E-051.00   
Partial Distribution One Line Diagram    3/21/12 REFRIGERATION R-100.00   
Refrigeration Cover Sheet    3/21/12 R-101.00    Refrigeration Specs    3/21/12
R-200.00    Cooler Key Plan    3/21/12 R-201.00    Ground Floor – Section 1 –
Cooler Refrigeration Plan    3/21/12 R-100.00    Cooler Key Plan    3/21/12
R-300.00    Ground Floor – Section 1 – Cooler Piping Plan    3/21/12 R-400.00   
Refrigeration Schedules    3/21/12 RE-100.00    Electrical Cover Sheet   
3/21/12 RE-200.00    Key Plan Refrigeration Power    3/21/12 RE-201.00    Ground
Floor – Section 1 - Refrigeration Power Plan    3/21/12 FIRE PROTECTION
FP-100.00    Fire Protection Cover Sheet    3/21/12 FP-101.00    Fire Protection
Seismic Specs    3/21/12 FP-201.00    Fire Protection Key Plan    3/21/12
FP-301.00    Fire Protection Sprinkler Plan Ground Floor – Section 1    3/21/12
FP-401.00    Fire Protection Details    3/21/12

 

27



--------------------------------------------------------------------------------

INTERIOR RENOVATIONS

Drawing Number:

  

Drawing Name:

  

Latest Drawing Date:

STRUCTURAL S-001.00    Structural Notes    3/21/12 S-002.00    Schedules   
3/21/12 S-101.00    Footing & Foundation Plan    3/21/12 S-102.00    Footing &
Foundation Plan    3/21/12 S201.00    Details    3/21/12 ARCHITECTURAL A-000.00
   Cover Sheet    3/21/12 A001.00    Demo Floor Plan    3/21/12 A101.00    Main
Floor Plan – Warehouse Areas    3/21/12 A104.00    Slab Details    3/21/12
A201.00    Roof Plan – Warehouse Areas    3/21/12 A202.00    Roof Details   
3/21/12 A401.00    Bldg Sections    3/21/12 A402.00    Bldg Sections    3/21/12
A501.00    Door Schedules & Details    3/21/12 A502.00    Room Finish Schedules
& Details    3/21/12 A503.00    Door Elevations    3/21/12 A504.00    Door
Details    3/21/12 A601.00    Misc Details Concrete    3/21/12 A701.00    Misc
Details Steel    3/21/12 A702.00    Misc Details Steel    3/21/12 PLUMBING
P-100.00    Plumbing Cover Sheet    3/21/12 P-101.00    Plumbing Specs   
3/21/12 P-201.00    Plumbing Key Plan    3/21/12 P-301.00    Plumbing Plan
Ground Floor Section 2    3/21/12 P-302.00    Plumbing Plan Ground Floor Section
3    3/21/12 P-401.00    Plumbing Details    3/21/12 P-402.00    Plumbing
Seismic Details    3/21/12 MECHANICAL M-100.00    HVAC Cover Sheet    3/21/12
M-101.00    HVAC Spec Sheet    3/21/12 M-200.00    HVAC Keyplan    3/21/12
M-201.00    HVAC Floor Plan Section 2    3/21/12 M-202.00    HVAC Floor Plan
Section 3    3/21/12

 

28



--------------------------------------------------------------------------------

Drawing Number:

  

Drawing Name:

  

Latest Drawing Date:

M-300.00    HVAC Schedules & Details    3/21/12 ELECTRICAL       E-011.00   
Electrical Legend & Details    3/21/12 E-012.00    Overall Electrical Demo Plan
   3/21/12 E-013.00    Warehouse Areas Fire Alarm Floor Plan    3/21/12 E-014.00
   Office Areas Fire Alarm Floor Plan and Riser Diagram    3/21/12 E-021.00   
Warehouse Areas Lighting Floor Plan    3/21/12 E-022.00    Office Areas Lighting
Floor Plans    3/21/12 E-031.00    Warehouse Areas Power Floor Plan    3/21/12
E-032.00    Office Areas Power Floor Plan    3/21/12 E-041.00    Luminaire
Schedule and Details    3/21/12 E-051.00    Electrical Dist One Line Diagram   
3/21/12 E-052.00    Panelboard Schedules    3/21/12 E-053.00    Panelboard
Schedules    3/21/12 REFRIGERATION R-100.00    Refrigeration Cover Sheet   
3/21/12 R-101.00    Refrigeration Specs    3/21/12 R-200.00    Ground Floor
Section 2 Key Plan Refrigeration Plan    3/21/12 R-201.00    Ground Floor
Section 2 Key Plan Refrigeration Floor Plan    3/21/12 R-100.00    Ground Floor
Key Plan    3/21/12 R-300.00    Ground Floor Section 2 Refrigeration Piping Plan
   3/21/12 R-400.00    Refrigeration Schedules    3/21/12 RE-100.00   
Electrical Coversheet    3/21/12 RE-200.00    Key Plan Refrigeration Power   
3/21/12 RE-202.00    Ground Floor – Section 2 Refrigeration Power Plan   
3/21/12 RE-203.00    Refrigeration Panel Schedules    3/21/12 FIRE PROTECTION
FP-100.00    Fire Protection Cover Sheet    3/21/12 FP-101.00    Fire Protection
Seismic Specs    3/21/12 FP-201.00    Fire Protection Key Plan    3/21/12
FP-301.00    Fire Protection Sprinkler Plan Ground Floor Section 2    3/21/12
FP-302.00    Fire Protection Sprinkler Plan Ground Floor Section 3    3/21/12
FP-401.00    Fire Protection Details    3/21/12

 

29



--------------------------------------------------------------------------------

EXHIBIT D

REQUEST FOR ADVANCE

(No.                     )

DAIRYLAND HP LLC, a Delaware limited liability company (the “Borrower”), the
borrower under a certain Building Loan Agreement (the “Building Loan Agreement”)
dated April             , 2012, entered into between COMMERCIAL LENDING II LLC
(the “Lender”) and the Borrower, hereby certifies to and requests the Lender as
follows:

(a) Direct Construction Costs. Attached hereto as Schedule A is a true and
correct statement of the reimbursable Direct Construction Costs incurred to
date, the aggregate releases of Building Loan proceeds previously made by the
Lender to the Borrower for Direct Construction Costs, the aggregate Retainage
applicable to Direct Construction Costs incurred to date, and the total release
of Building Loan proceeds from the Borrower Disbursement Account requested
hereby for Direct Construction Costs.

(b) Other Costs of Improvement. Attached hereto as Schedule B is a true and
correct statement of the reimbursable Other Costs of Improvement incurred to
date, the aggregate releases of Building Loan proceeds previously made by the
Lender to the Borrower for Other Costs of Improvement, and the total release of
Building Loan proceeds from the Borrower Disbursement Account requested hereby
for Other Costs of Improvement.

(c) Request to Lender for Advance. The Borrower hereby requests the Lender to
release Building Loan proceeds from the Borrower Disbursement Account in the
amount of $            .

(d) Representations. The Borrower hereby represents to the Lender that (i) all
Direct Construction Costs and Other Costs of Improvement set forth in previous
Requests for Advance have been paid in full, (ii) all Direct Construction Costs
and Other Costs of Improvement incurred to date, as set forth in this Request
for Advance, have been or will be paid in full out of the release of Building
Loan Proceeds requested hereby, (iii) all of the representations and warranties
of the Borrower contained in the Loan Documents continue to be true and correct,
and (iv) we have no actual knowledge that any Event of Default exists under the
Loan Documents and no event has occurred which but for notice, or lapse of time,
or both, would constitute an Event of Default under the Loan Documents.

Dated:             , 20    

 

DAIRYLAND HP LLC, a Delaware limited liability company

By:   DAIRYLAND USA CORPORATION,

a New York corporation,

its sole member and manager

By:                                                                 
                                                           

 Name:

Title:

 

 

30



--------------------------------------------------------------------------------

SCHEDULE A

Direct Construction Costs

 

A    B    C    D    E    F

Categories

  

Total Est.

as of Date

of Request

   Aggregate
Incurred
to Date    Aggregate
Disbursement
to Date    Applicable
Retainage    Disbursement
Requested
(Column C
minus
Column D & E)                                                                  
                                       Total               

 

 

 

31



--------------------------------------------------------------------------------

SCHEDULE B

Other Project Costs

 

A    B    C    D    E    F

Categories

  

Total Est.

as of Date

of Request

   Aggregate
Incurred
to Date    Aggregate
Disbursement
to Date    Applicable
Retainage    Disbursement
Requested
(Column C
minus
Column D & E)                                                                  
                                       Total               

 

32



--------------------------------------------------------------------------------

EXHIBIT E

(Direct Construction Cost Breakdown

and Request for Partial Payment)

The term “Direct Construction Cost Breakdown and Request for Partial Payment” as
used in this Agreement shall mean the Application and Certificate for Payment
(AIA Document G 702 and AIA Document G 703 or their equivalent), with such
changes therein as the Lender or the Construction Consultant may reasonably
request, or such other form of Direct Construction Cost Breakdown and Request
for Partial Payment as may be reasonably acceptable to the Lender and the
Construction Consultant.

 

33



--------------------------------------------------------------------------------

EXHIBIT F

AFFIDAVIT PURSUANT TO SECTION 22 OF THE

LIEN LAW OF THE STATE OF NEW YORK

STATE OF NEW YORK                 )

                                                           ) :ss.:

COUNTY OF NEW YORK             )

Christopher Pappas, being duly sworn, deposes and says:

I maintain an office located at 100 East Ridge Road, Ridgefield, Connecticut
06877.

I am the Chief Executive Officer of Dairyland USA Corporation, which is the sole
member and manager of DAIRYLAND HP LLC, the Borrower mentioned in the within
Building Loan Agreement.

The consideration paid, or to be paid, by the Borrower for the Building Loan
described therein is $0.00, and all other expenses constituting cost of the
improvement incurred, or to be incurred, in connection with the Building Loan,
and advanced or to be advanced pursuant to the Building Loan Agreement are as
follows:

 

(a)    Interest on the Building Loan during construction    $122,000.00 (b)   
Taxes, assessments, water rents and sewer rents, paid or to be paid for periods
prior to or during construction    $300,000.00 (c)    Insurance during
construction    $268,750.00 (d)    Commitment fee, if any, in addition to the
consideration stated above which is allocable to the Building Loan    $0.00 (e)
   Commitment fee for subsequent financing either (i) required by the Lender, or
(ii) to be borrowed within four months after completion of the improvements   
$0.00 (f)    Title examination, insurance premium and recording fees which are
allocable to the Building Loan    $15,587.00 (g)    Survey    $12,500.00 (h)   
Engineer’s fees    $0.00 (i)    Architect’s fees    $0.00 (j)    Bond premiums
   $0.00

 

34



--------------------------------------------------------------------------------

(k)    Legal fees of the Lender’s counsel which are allocable to the Building
Loan    $90,855.00 (l)    Broker’s commissions incurred with respect to
obtaining the Building Loan    $0.00 (m)    Broker’s commissions incurred with
respect to obtaining subsequent financing either (i) required by the Lender, or
(ii) to be borrowed within four months after the completion of the improvements
   $0.00 (n)    Brokerage Commissions for leases of space (other than
residential space) in the improvements with terms in excess of three (3) years
   $0.00 (o)    Ground rents accruing during construction    $731,000.00 (p)   
Mortgage recording tax allocable to the Building Loan    $308,000.00 (q)   
Appraisal    $7,500.00 (r)    Sums paid to take by assignment prior existing
mortgages which are consolidated with building loan mortgages and also the
interest charges on such mortgages    $0.00 (s)    Sums paid to discharge or
reduce the indebtedness under mortgages and accrued interest thereon and other
prior existing encumbrances    $0.00 (t)    Sums paid to discharge building loan
mortgages whenever recorded    $0.00 (u)    Contingency cost of the improvement,
other than the “improvement,” as defined in subdivision 4 of Section 2 of the
Lien Law    $0.00 (v)    Sums paid to reimburse the Lender for advances made
pursuant to a certain Notice of Lending dated         , 20        , duly filed
on         , 20        , in the Office of         ,         County    $0.00   
  

In addition to the above items the following sums shall be disbursed to the
Borrower for the cost of the improvements incurred and paid for by the Borrower
subsequent to the commencement of construction of the improvement, but prior to
the date of the initial advance of the Building Loan under the Building Loan
Agreement:

[DETAILED ITEMIZED LIST]

 

35



--------------------------------------------------------------------------------

The net sum available to the Borrower for the improvement is Nine Million One
Hundred Forty Three Thousand Eight Hundred Eight and 00/100 Dollars
($9,143,808.00) less such amounts (i) as, may not be advanced and disbursed
under the Building Loan Agreement due to the non-satisfaction of conditions to
the advance and disbursement of such amounts contained in the Building Loan
Agreement, and (ii) as may become due or payable for additional insurance
premiums, interest on the Building Loan, ground rents, taxes, assessments, water
rents and sewer rents accruing during the construction of the improvement.

[NO FURTHER TEXT ON THIS PAGE]

 

36



--------------------------------------------------------------------------------

[Signature Page to Section 22 Lien Law Affidavit]

This statement is made pursuant to Section 22 of the Lien Law of the State of
New York and is hereby made a part of the Building Loan Agreement.

The facts herein stated are true to the knowledge of the deponent.

/s/ Christopher Pappas

Name: Christopher Pappas

Sworn to before me this

16th day of April, 2012

/s/ Raquel Mehlman

Notary Public

Raquel Mehlman

Notary Public State of New York

New York County

LIC. #01ME6193851

Comm. Exp. 9/22/2012

 

37



--------------------------------------------------------------------------------

EXHIBIT G

APPLICATION FOR STORED MATERIALS

 

Project:   Application No:   Contractor:   Period From:   To:

SUB CONTRACTOR’S APPLICATION FOR STORED MATERIALS

 

Material Description    Location Stored    Cost                              
                                                          
                                                                              
                                                                          
                                       
                                                          
                                                                              
                                                                          
         

 

Previous Balance of Stored Materials:

   $                

Plus Material Received This Month:

   $     

Less Material Installed This Month:

   $     

Total Stored Material:

   $     

 

1. This form must be completed for each subcontractor’s invoice for which
payment is being requested for stored material or when there is any balance
remaining on previously paid stored material. The total of this summary must
match application summary for each line item.

 

2. Provide invoice or bill of sale back-up for all stored material items.

 

3. For off-site stored materials, provide a certificate of insurance assigned to
the owner and bank in a value sufficient to cover the cost of the material and
list specific items covered.

 

4. For off-site stored materials, provide an inspection affidavit, complete name
and address for the bonded warehouse.

 

38